DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6-12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. It is noted that newly added claim 16 is also disclosed to be a separate embodiment.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/20.
Information Disclosure Statement
The information disclosure statement filed 7/13/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (2018/0288410) for the same reasons as set forth in Sec. 6 of the previous OA, dated 12/23/20.
With respect to the newly amended limitations, Park already discloses the concept of such common first candidate list corresponding to a merging candidate list 1518 that includes at least one history-based merging candidate 640 selected form a history-based motion vector predictor (HMVP) candidate list (1-L), an update 1510 for the HMVP candidate list is independent of an update for the merging candidate list (e.g. Figs. 6 and 15).
Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Applicant asserts in the remarks that the newly amended limitations specifies that the HMVP candidates are maintained separately.  However, Fig. 15 of Park illustrates the concept of such common candidate lists (e.g. 1512-1518) are independent from one another, thus meeting the claims in their broadest reasonable sense.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/           Primary Examiner, Art Unit 2419